Citation Nr: 1432666	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-30 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been in receipt of Social Security Disability Income since 1994.  As records pertaining to these Social Security Administration (SSA) benefits may be relevant to the appeal, they must be associated with the claim file.  

The May 2010 VA PTSD examination report does not indicate how the Veteran's service-connected PTSD, by itself, excluding his nonservice-connected conditions and the medication he takes for those conditions, affects his employability.  Dr. Jean Bokelmann, of CBOC in Pocatello, Idaho, has been the Veteran's primary care physician since 2010.  Dr. Bokelmann's opinion would likely be highly probative to the effect of the Veteran's PTSD on his ability to obtain employment.  Upon remand, if Dr. Bokelmann is unable to provide an opinion on this point, afford the Veteran a new VA psychiatric examination.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all SSA records pertaining to the Veteran's disability compensation award.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain an opinion from the Veteran's primary care physician, Dr. Jean Bokelmann, VA CBOC Pocatello, Idaho, as to how the Veteran's service-connected PTSD, by itself, excluding his nonservice-connected conditions and the medication he takes for those conditions, affects his employability.  

Dr. Bokelmann must review the entire claim file, to include all electronic files. 

Dr. Bokelmann's report must include a complete rationale for any opinion expressed.  If  Dr. Bokelmann feels that a requested opinion cannot be rendered without resorting to speculation, Dr. Bokelmann must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or Dr. Bokelmann (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  If, and only if,  Dr. Bokelmann is unable to provide an opinion, schedule the Veteran for a VA PTSD examination by an appropriate professional.  The examiner must review the entire claim file, to include all electronic files.

The examiner is to opine as to how the Veteran's service-connected PTSD, by itself, excluding his nonservice-connected conditions and the medication he takes for those conditions, affects his employability.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



